Exhibit 99.3 Date: 20/09/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: TITAN TRADING ANALYTICS INC Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 15/10/2010 Record Date for Voting (if applicable) : 15/10/2010 Beneficial Ownership Determination Date : 15/10/2010 Meeting Date : 19/11/2010 Meeting Location (if available) : TBA Voting Security Details: Description CUSIP Number ISIN COMMON CA8879021043 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for TITAN TRADING ANALYTICS INC
